DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any new grounds of rejection set forth below are necessitated by Applicant’s amendment. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
Claims 33-38, 40-52 are pending. 



Claim Rejections - 35 USC § 103

Claims 33-38, 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2015/080463) in view of Kim et al. (US 2015/0017428), herein “Kim ‘428”.
While WO 2015/080463 is being utilized for date purposes, the US equivalent (US 2016/0375658), herein “Kim” published 7/16/2015 is referred to in the body of the rejection below.  All citations are to the US equivalent.
	Regarding claim 33: Kim is directed to an electrical steel sheet adhesive coating composition comprising, with reference to an entire solid of 100 wt%:
10-50 wt% A hydrocarbon resin of a bisphenol A epoxy resin (equivalent to an resin with a main chain and/or side chain including an aromatic hydrocarbon);
1-50 wt% of inorganic composite with inorganic nanoparticles substituted for the resin including an aromatic hydrocarbon
3-50 wt% of phosphoric acid ([0052] Kim)
1-10 wt% of sodium hydroxide ([0052] Kim) (equivalent to a cohesion reinforcing agent).
Kim doesn’t mention a metal phosphate. 
Kim ‘428 is directed to an electrical steel sheet composition comprising a metal phosphate (abstract). The composite metal phosphate comprises a mixed metal phosphate consisting of aluminum phosphate (Al(H3PO4)x=1-3) and cobalt phosphate (Co(H3PO4)3). 
One skilled in the art would have been motivated to have included a metal phosphate in the composition of Kim to improve the deterioration of the coating layer and the steel sheet, tacky of the free phosphoric acid and precipitation phenomenon, and also the insulating properties ([0066] Kim ‘428). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included a metal phosphate in the composition of Kim. 
Regarding claims 34-35: The resin includes an aromatic hydrocarbon of an epoxy and bisphenol ([0045] Kim) (equivalent to a resin including an aromatic hydrocarbon includes benzene, and is an epoxy based resin and a phenol based resin). 
Regarding claim 36: The molecular weight of the epoxy resin is 1000 to 50,000 and a softening point of 70 to 120 C° ([0019]-[0020] Kim).
Regarding claim 37: Suitable inorganic nanoparticles include nanoparticle of SiO2, TiO2, or ZnO ([0017] Kim). 
Regarding claim 38: The substituted amount of inorganic nanoparticles in Table 2 range from 10-60 wt% (Table 2 Kim). 
Regarding claim 40: Kim discloses sodium hydroxide.
Regarding claim 41: Kim is directed to an electrical steel sheet adhesive coating for the purpose of making a laminate ([0010] Kim) comprising:
a plurality of electrical steel sheets ([0033] Kim); and
a thermal fusion layer provided between the plurality of electrical steel sheets. Specifically, the insulation layer comprises an adhesive resin, which is then use to make a laminate, which is made by stacking and heat bonding the steel sheets ([0024] Kim) (equivalent to a thermal fusion layer provided between the plurality of electrical sheets). 
The insulating [thermal fusion layer] comprises a composition comprising, with reference to an entire solid of 100 wt%:
10-50 wt% A hydrocarbon resin of a bisphenol A epoxy resin (equivalent to an aromatic hydrocarbon);
1-50 wt% of inorganic composite with inorganic nanoparticles substituted for the resin including an aromatic hydrocarbon
3-50 wt% of phosphoric acid 
1-10 wt% of sodium hydroxide (equivalent to a cohesion reinforcing agent).
Kim doesn’t mention a metal phosphate. 
Kim ‘428 is directed to an electrical steel sheet composition comprising a metal phosphate (abstract). One skilled in the art would have been motivated to have included a metal phosphate in the composition of Kim to improve the deterioration of the coating layer and the steel sheet, tacky of the free phosphoric acid and precipitation phenomenon, and also the insulating properties ([0066] Kim ‘428). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included a metal phosphate in the composition of Kim. 



Response to Arguments

Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive. 

Applicant argues (p. 6-7 Remarks) Kim ‘428 does not teach or suggest an electrical steel adhesive coating composition that includes a combination of a composite metal phosphate and a cohesion reinforcing agent, which is significant. As shown in the present application, a lack of the claimed combination leads to deteriorated adherence after SRA. See comparative examples 8-15. Hence, one skilled in the art would not have arrived at the subject matter of claim 33 or dependent claims. 
This argument is not found persuasive since it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant, In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 91 9 F.2d 688,16 USPQ2d 1897 (Fed. Cir. 1990) cert. denied, 500 U.S. 904 (1991). Also, while there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention, Ex parte Levengood, 28 USPQ2d 1300,1302 (Bd. Pat. App. & Inter. 1993).
Further, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02(d).
In the present case, specific resin, inorganic nanoparticles, composite metal phosphate, and cohesion reinforcing agents are used in the working examples. In contrast, the claims encompass a wide range and broad components, and are therefore not considered commensurate in scope with the evidence provided in the present specification. 

Regarding the double patent rejection response set forth on pages 7-8 of the Remarks, Applicant's request for abeyance is acknowledged to the extent that Applicant's lack of response to the cited rejection will not be treated as non-responsive under 37 CFR 1.111(b). However, since the rejection is considered proper it will be maintained until such time as a complete response is filed, or conditions appropriate for removal of the rejection are presented.




Double Patenting

ODP #1
Claims 33-38, 41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/958,137 in view of Kim et al. (WO 2015/080463, US 2016/0375658). 
Regarding claims 33-41: US ‘137 doesn’t claim a cohesion reinforcing agent. 
Kim is directed to an electrical steel sheet adhesive coating composition comprising 10-50 wt% a hydrocarbon resin, inorganic composite with inorganic nanoparticles substituted for the resin including an aromatic hydrocarbon, phosphoric acid ([0052] Kim), and 1-10 wt% of sodium hydroxide ([0052] Kim) (equivalent to a cohesion reinforcing agent). One skilled in the art would have been motivated to have included a sodium hydroxide cohesion reinforcing agent in US ‘137 for improved precipitation, thermal resistance, and/or oil resistance ([0052] Kim). Therefore, it would have been obvious to one skilled in the art to have included 1-10 wt% of a cohesion reinforcing agent in US ‘137.
Regarding claims 34-36: Copending ‘137 doesn’t claim a specific resin.
The resin of Kim includes an aromatic hydrocarbon of an epoxy and bisphenol ([0045] Kim) (equivalent to a resin including an aromatic hydrocarbon includes benzene, and is an epoxy based resin and a phenol based resin). One skilled in the art would have been motivated to have included this resin for improved heat resistant heat property ([0045] Kim). Therefore, it would have been obvious to one skilled in the art to have included the resin of Kim as the resin of choice in US ‘137. 
This is a provisional nonstatutory double patenting rejection.

ODP #2
Claims 33-38, 40-41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/065,018 in view of Kim et al. (WO 2015/080463, US 2016/0375658). 
Regarding claims 33-41: US ‘018 doesn’t claim a cohesion reinforcing agent. 
Kim is directed to an electrical steel sheet adhesive coating composition comprising 10-50 wt% a hydrocarbon resin, inorganic composite with inorganic nanoparticles substituted for the resin including an aromatic hydrocarbon, phosphoric acid ([0052] Kim), and 1-10 wt% of sodium hydroxide ([0052] Kim) (equivalent to a cohesion reinforcing agent). One skilled in the art would have been motivated to have included a sodium hydroxide cohesion reinforcing agent in US ‘018 for improved precipitation, thermal resistance, and/or oil resistance ([0052] Kim). Therefore, it would have been obvious to one skilled in the art to have included 1-10 wt% of a cohesion reinforcing agent in US ‘018.

ODP #3
Claims 33-38, 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. US 10,556,404 in view of Kim et al. (WO 2015/080463, US 2016/0375658).
Regarding claims 33-41: US ‘404 doesn’t claim a cohesion reinforcing agent. 
Kim is directed to an electrical steel sheet adhesive coating composition comprising 10-50 wt% a hydrocarbon resin, inorganic composite with inorganic nanoparticles substituted for the resin including an aromatic hydrocarbon, phosphoric acid ([0052] Kim), and 1-10 wt% of sodium hydroxide ([0052] Kim) (equivalent to a cohesion reinforcing agent). One skilled in the art would have been motivated to have included a sodium hydroxide cohesion reinforcing agent in US ‘404 for improved precipitation, thermal resistance, and/or oil resistance ([0052] Kim). Therefore, it would have been obvious to one skilled in the art to have included 1-10 wt% of a cohesion reinforcing agent in US ‘404.

ODP #4
Claims 33-38, 41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-12 of copending Application No. 16/958,194 in view of Kim et al. (WO 2015/080463, US 2016/0375658). 
Regarding claims 33-41: US ‘194 doesn’t claim a cohesion reinforcing agent. 
Kim is directed to an electrical steel sheet adhesive coating composition comprising 10-50 wt% a hydrocarbon resin, inorganic composite with inorganic nanoparticles substituted for the resin including an aromatic hydrocarbon, phosphoric acid ([0052] Kim), and 1-10 wt% of sodium hydroxide ([0052] Kim) (equivalent to a cohesion reinforcing agent). One skilled in the art would have been motivated to have included a sodium hydroxide cohesion reinforcing agent in US ‘194 for improved precipitation, thermal resistance, and/or oil resistance ([0052] Kim). Therefore, it would have been obvious to one skilled in the art to have included 1-10 wt% of a cohesion reinforcing agent in US ‘194.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764